DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
Response to Amendment
	The amendment filed 12/08/2021 has been entered. Claims 1-2, 4-5, and 9-11 remain pending in the application and claims 21-30 have been added. Applicant’s amendments to the claims have overcome the previous claim objection, but have not overcome each interpretation of the rejection previously set forth in the Final Office Action mailed 09/08/2021.
Response to Arguments
Applicant's arguments filed 12/08/2021 regarding the prior art rejections have been fully considered but they are not persuasive. See 112 rejections below for amended claim language and explanation/interpretation. New claims 21-30 are rejected via Krause (see rejection below).	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 9-11, and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 21 recite “wherein a ratio between the pre-determined period and the rise time is constant for each of the first profile and the second profile” and is not reasonably conveyed in the specification to one skilled in the art. Page 25, paragraph 90 of the Applicant’s disclosure discusses several formulas between one half of the period T and the rise time t. It is recited that these formulas are fixed, and that “determination of only one parameter can generate reference angular positions, velocities, accelerations, and jerks for the drive component during the period”. One of ordinary skill in the art would not be able to interpret the amended claimed language to what the Applicant’s disclosure states. The amended claimed language, as recited, would be interpreted to mean there is a pre-determined period and a rise time for each first and second profile, and therefore both ratios are the same for both profiles. It is unclear how that is possible when the “first profile includes a continuous function for the angular position, the angular velocity, or the angular acceleration for the inner member during a rise time”; and “a second profile, which follows the first profile, includes a constant velocity of the inner member after the rise time” (page 2, paragraph 7 of Applicant’s disclosure). Claims 2, 4-5, 9-11, and 22-30 are rejected due to their dependency on claims 1 and 21.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 9-11, and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 recite “wherein a ratio between the pre-determined period and the rise time is constant for each of the first profile and the second profile” and it is unclear how the first profile and second profile each comprise a rise time and pre-determined period, and how each would be viewed as constant, as discussed above. For the purposes of examination, the figures 9A-9D of Applicant’s drawings would serve as the basis for interpretation of the ratio, and the inner member/cutting member following the same path of the curve would meet the claimed limitation. Claims 2, 4-5, 9-11, and 22-30 are rejected due to their dependency on claims 1 and 21.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	

	Claim 1-2, 4-5, 9, 21-25, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krause et al. (PG Pub US 2008/0262476 A1), hereinafter Krause.
With regards to claim 1, Krause discloses a surgical instrument 300 configured to cut tissue (see fig. 3 and paragraph 46), comprising: 
an outer member 310 and an inner member 315 at least partially received within the outer member 310 (see fig. 3 and paragraph 46), the outer member 310 including a cutting window 320 near a distal end of the outer member (see fig. 3 and paragraph 46); 
a drive hub 325 mechanically coupled to the inner member 315 and configured to drive the inner member 315 to rotate around and move along a longitudinal axis of the outer member 310 (see fig. 3; paragraphs 46, 58, and 94); and 
a controller 110 configured to control the drive hub 325 to control at least one of an angular position, an angular velocity, or an angular acceleration of the inner member 315 according to a plurality of piecewise continuous profiles (see figs. 2A-2D and 11A-11E; paragraphs 37 and 89-90) such that the inner member 315 is rotated and moved along the longitudinal axis of the outer member 310 for a pre-determined period from a proximal-most position to a distal-most position (see paragraphs 13 and 37) to cut tissue extending into the cutting window 320 (see paragraph 46).
wherein initial and final angular velocities of the inner member 315 for the pre-determined period are zero (see paragraphs 14 and 37; claim 20), 
wherein a first profile among the plurality of piecewise continuous profiles includes a continuous function for the angular position, the angular velocity, or the angular acceleration for the inner member during a rise time of the pre-determined period (see annotated figure 11C below; t1; and paragraph 90); 
wherein a second profile among the plurality of piecewise continuous profiles, which follows the first profile, includes a constant velocity and zero acceleration of the inner member during a time of the 
wherein the first and second profiles are different from each other (see annotated figure 11C below; t1 and t2), and
wherein a final velocity of the inner member 315 at an end of the rise time (see annotated figure 11C below; t1) is equal to the constant velocity (annotated figure 11C below shows constant velocity from t1 to t2), and
wherein a ratio between the pre-determined period and the rise time is constant for each of the first profile and the second profile (the graph of annotated figure 11C below follows the same general path/curve of figure 9A of the Applicant’s figures, and therefore comprises a constant ratio between the pre-determined period and the rise time for each of the first and second profile).

    PNG
    media_image1.png
    567
    696
    media_image1.png
    Greyscale

With regards to claim 2, Krause discloses wherein a forward velocity of the inner member 315 is higher than a backward velocity of the inner member 315 (see paragraph 94, the position control methodology can slow down or stop the inner member when moving backwards. If the inner member slows down in the reverse direction, then the inner member moves faster in the forward direction).
With regards to claim 4, Krause discloses wherein a period during which the inner member 315 moves from the distal-most position to the proximal-most position is equal to the predetermined period (see annotated figure 11C above, from t3 to when the graph hits 0 is equal to the graph from 0 to t3; paragraphs 13, 37, and 90).
With regards to claim 5, Krause discloses wherein the inner member 315 switches a movement direction every predetermined period (see annotated figure 11C and paragraph 90 – two forward and two reverse rotations).
With regards to claim 9, Krause discloses wherein a third profile among the plurality of piecewise continuous profiles, which follows the second profile, includes a continuous function for the angular position, the angular velocity, or the angular acceleration for the inner member (see annotated figure 11C above; t3; paragraph 90). 
With regards to claim 21, Krause discloses a surgical instrument 300 configured to cut tissue (see fig. 3 and paragraph 46), comprising: 
a cutting member 315 configured to translate along and rotate about a longitudinal axis of the cutting member 315 (see fig. 3 and paragraphs 46-47); 
a drive hub 325 mechanically coupled to the cutting member 315 and configured to drive the rotation and translation of the cutting member 315 (see fig. 3; paragraphs 46-47 and 94); and 
a controller 110 configured to control the drive hub 325 to control at least one of an angular position, an angular velocity, or an angular acceleration of the cutting member 315 according to at least first and second piecewise continuous profiles (see figs. 2A-2D and 11A-11E; paragraphs 37 and 89-90) 
wherein a first profile includes a continuous function for the angular position, the angular velocity, or the angular acceleration for the cutting member 315 during a rise time of the pre-determined period (see annotated figure 11C below; t1; and paragraph 90); 
wherein a second profile is different than the first profile (see annotated figure 11C below; t1 and t2), follows the first profile, and includes a constant velocity of the cutting member 315 during a time of the pre-determined period which is after the rise time (see annotated figure 11C below; t2; paragraphs 8 and 90; to calculate the velocity, the derivative of the position v time graph is taken – therefore there is constant velocity from t1 to t2 as depicted in annotated figure 11C below); 
wherein a final velocity of the cutting member 315 at an end of the rise time (see annotated figure 11C below; t1) is equal to the constant velocity (annotated figure 11C below shows constant velocity from t1 to t2), and
wherein a ratio between the pre-determined period and the rise time is constant for each of the first profile and the second profile (the graph of annotated figure 11C below follows the same general path/curve of figure 9A of the Applicant’s figures, and therefore comprises a constant ratio between the pre-determined period and the rise time for each of the first and second profile).

    PNG
    media_image1.png
    567
    696
    media_image1.png
    Greyscale

With regards to claim 22, Krause discloses wherein a forward velocity of the cutting member 315 is higher than a backward velocity of the cutting member 315 (see paragraph 94, the position control methodology can slow down or stop the inner member when moving backwards. If the inner member slows down in the reverse direction, then the inner member moves faster in the forward direction).
With regards to claim 23, Krause discloses wherein a period during which the cutting member 315 moves from the distal-most position to the proximal-most position is equal to the predetermined period (see annotated figure 11C above, from t3 to when the graph hits 0 is equal to the graph from 0 to t3; paragraphs 13, 37, and 90).
With regards to claim 24, Krause discloses wherein the cutting member 315 switches a movement direction every predetermined period (see annotated figure 11C and paragraph 90 – two forward and two reverse rotations).
With regards to claim 25, Krause discloses wherein a controller 110 is further configured to control the drive hub 325 to control at least one of an angular position, an angular velocity, or an 
With regards to claim 27, Krause discloses wherein the cutting member 315 is disposed within an outer member 310 and wherein the rotation and translation of the cutting member 315 is relative to the outer member 310 (fig. 3 and paragraphs 46-47 and 94).  
With regards to claim 28, Krause discloses wherein the controller 110 is configured to control the drive hub 325 by controlling a rotational input to the drive hub 325 (paragraphs 46 and 50).  
With regards to claim 29, Krause discloses wherein the controller 110 is configured to control the rotational input to the drive hub 325 by controlling a motor 410 (alternatively 140) coupled to the drive hub 325 (paragraphs 49-50 and 79; figures 1 and 4A – “console 110 stops operation of the attached instruments”).  
With regards to claim 30, Krause discloses wherein the cutting member 315 and the drive hub 325 are part of an attachment configured to releasably engage with the motor 410/140 (fig 1; paragraph 79 - “console 110 stops operation of the attached instruments”).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claims 10-11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Akilian et al. (PG Pub US 2016/0206339 A1), hereinafter Akilian.
With regards to claims 10 and 11, Krause discloses the surgical instrument as claimed in claim 1. Krause discloses that the inner member 315 is fixed to the driving hub 325 (see fig. 3 and paragraph 46) and the inner member 315 linearly moves along the longitudinal axis (see paragraph 94). Krause does not disclose the inner member is fixed to a drive component of the drive hub that includes a first helical groove and a second helical groove thereon along the longitudinal axis; and the inner member linearly moves along the longitudinal axis based on the first and second helical grooves while the inner member rotates.
However, Akilian, in the same field of endeavor, teaches a similar surgical cutting instrument 10 comprising an inner member 150 fixed to a drive component 130 of the drive hub 112 that includes a first helical groove 136 and a second helical groove 138 thereon along the longitudinal axis (see figs. 1B and 3A-3D; paragraphs 35-36, 42-43); and the inner member 150 linearly moves along the longitudinal axis based on the first and second helical grooves 136 and 138 while the inner member 150 rotates (see paragraphs 36 and 43).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical instrument of Krause to have the inner member is fixed to a drive component that includes a first helical groove and a second helical groove thereon along the longitudinal axis; and the inner member linearly moves along the longitudinal axis based on the first and second helical grooves while the inner member rotates, as taught by Akilian, for the purpose of enabling linear and rotary motion of the inner member (see Akilian paragraph 36).
With regards to claim 26, Krause discloses the surgical instrument as claimed in claim 21. Krause discloses that the cutting member 315 is fixed to the driving hub 325 (see fig. 3 and paragraph 46) and the cutting member 315 linearly moves along the longitudinal axis (see paragraph 94). Krause does not 
However, Akilian, in the same field of endeavor, teaches a similar surgical cutting instrument 10 comprising an cutting member 150 coupled to a drive component 130 of the drive hub 112, the drive component 130 defining at least one helical groove 136 configured to enable the translation of the cutting member 150 in response to rotation of the drive component 130 (see figs. 1B and 3A-3D; paragraphs 35-36, 42-43).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical instrument of Krause to have the cutting member is coupled to a drive component of the drive hub, the drive component defining at least one helical groove configured to enable the translation of the cutting member in response to rotation of the drive component, as taught by Akilian, for the purpose of enabling linear and rotary motion of the cutting member (see Akilian paragraph 36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        01/21/2022

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771